IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

AMANDA LEWIS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5386

BOARD OF NURSING, STATE
OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 4, 2016.

An appeal from a Florida Department of Health, Board of Nursing Final Order.

William E. Strickland, Strickland Law, Tallahassee, for Appellant.

Sarah Young Hodges, Florida Department of Health, Prosecution Services Unit.




PER CURIAM.

      AFFIRMED.



LEWIS, OSTERHAUS, and WINSOR, JJ., CONCUR.